Dismissed and Memorandum Opinion filed January 7, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00700-CR

                     ERIC CLAYTON HARPER, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 56th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 11CR1058

                  MEMORANDUM                       OPINION

      Appellant filed a pro se notice of appeal from a judgment adjudicating his
guilt for possession of a controlled substance and sentencing him to confinement
for twenty months in the State Jail Division of the Texas Department of Criminal
Justice. The trial court certified that appellant has the right to appeal and appointed
appellate counsel to represent him.
      The appellate record was timely filed, but appellant did not file a brief or
motion for extension of time to file a brief. Pursuant to Texas Rule of Appellate
Procedure 38.8, this court abated the appeal and directed the trial court to conduct
a hearing to determine the reason for appellant’s failure to file a brief.

      On December 3, 2013, the trial court filed its findings of fact and
conclusions of law and a record of the abatement hearing. At the hearing, appellant
testified that he no longer wished to continue his appeal and asked that his notice
of appeal be withdrawn. Appellant’s counsel was present at the hearing and
informed the trial court that she would file an appropriate motion with this court
asking to dismiss the appeal. The trial court found that appellant does not wish to
prosecute his appeal and recommended that the case be dismissed. To date, no
motion to dismiss has been filed.

      Texas Rule of Appellate Procedure 42.2 governs the procedure for voluntary
dismissal of an appeal in a criminal case. The rule provides that “[a]t any time
before the appellate court’s decision, the appellate court may dismiss the appeal
upon the appellant’s motion.” Tex. R. App. P. 42.2(a). We may suspend a rule’s
operation in a particular case to expedite a decision or for other good cause. Tex.
R. App. P. 2.

      We find good cause exists to apply Rule 2 and suspend the requirement for a
written motion to dismiss the appeal in this case. After considering appellant’s
testimony at the abatement hearing and the trial court’s findings and
recommendation, we grant appellant’s request to withdraw his appeal. We order
the appeal dismissed.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                           2